ORDER
PER CURIAM.
Robert Lee Jr. appeals his convictions following a jury trial for robbery in the first degree, section 569.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and sentences of two concurrent terms of twenty years imprisonment. He claims the trial court erred in failing to suppress (1) a prosecution witness’s out-of-court and in-court identification of him because the pretrial identification procedures were unduly suggestive and (2) evidence found in his car and the testimony of the police officer who stopped his ear because the evidence and observations of the officer were fruits of an illegal stop. The judgment of convictions is affirmed. Rule 30.25(b).